TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00625-CV


                                 F. C., Jr. and A. R., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 295,562-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants F. C., Jr. and A. R. filed their notices of appeal on September 9, 2019.

The appellate record was complete September 19, 2019, making appellants’ briefs due October 9,

2019. On October 9, 2019, counsel for appellants filed motions for extension of time to file

appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellants’ briefs

no later than October 29, 2019. If the briefs are not filed by that date, counsel may be required to

show cause why they should not be held in contempt of court.

               It is ordered on October 17, 2019.
Before Justices Goodwin, Baker, and Kelly




                                            2